NO. 07-05-0075-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      APRIL 29, 2005

                          ______________________________


                           MARIANO VILLEGAS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 87-405994; HONORABLE JIM BOB DARNELL, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Pursuant to a plea bargain Mariano Villegas pleaded guilty to capital murder. The

trial court sentenced him to confinement for life in the Texas Department of Criminal Justice

Institutional Division. Appellant timely filed a pro se notice of appeal.


       The record contains the trial court’s certification that this is a plea-bargained case,

and appellant has no right of appeal. Tex. R. App. P. 25.2(a)(2) and (d). The record shows
the punishment assessed did not exceed the punishment recommended by the prosecutor

and agreed to by appellant. Following sentencing, appellant signed waivers of his right to

appeal pursuant to the plea bargain agreements.


      The clerk of this court notified appellant by letter on March 23, 2005, that the appeal

would be considered for dismissal on or after April 22, 2005, providing an opportunity to

respond.


      Appellant responded, but did not present grounds for continuing the appeal. As the

record shows that appellant has no right of appeal, the appeal is dismissed. Tex. R. App.

P. 25.2.




                                                  James T. Campbell
                                                      Justice


Do not publish.




                                            -2-